Exhibit 10.1 Bell Microproducts Inc. Management Incentive Plan Year The Management Incentive Plan (the “Plan”) is established to provide the Chief Executive Officer, other executive officers, and division heads of Bell Microproducts Inc. (the “Company”) with a financial incentive to meet and exceed financial and other objectives.The following is a description of the Plan. 1. Participation: The Compensation Committee of the Board of Directors (the “Committee”), upon the recommendation of the Chief Executive Officer, is responsible to designate participants in the Plan, approve Plan goals, establish target incentives, and approve Plan payouts. 2. Performance Targets: Performance goals are established at the beginning of the year for the first half of the year based on the Annual Operating Plan.The goals for the second half of the year will be established at the beginning of the second half of the fiscal year.The goals will consist of one or more of the following elements: Earnings Per Share (EPS), Net Income, Pretax Profit (PTP), Operating Contribution, Return on Equity (ROE), Return on Invested Capital (ROIC), Return on Working Capital (ROWC), and Individual Objectives (short-term tactical MBOs as well as objectives based on strategic initiatives). Note: · ROE is derived by dividing net income for the period by common shareholder equity. · ROIC is derived by taking business unit pretax profit and dividing it into Bell Micro’s investment/intercompany loans, including acquisition interest, to the business unit.At the corporate level, after tax profit is used instead of pretax profit. · ROWC is derived by taking business unit pretax profit and dividing it into working capital (A/R + Inventory – AP). 3. First Half Plan and Second Half
